DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 8/10/2021
Claims 1 and 9-16 are amended.
Claims 2 and 18 are cancelled.
Claims 21 and 22 are new.
Claims 1,3-17, and 19-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170374677) in view of Ramasamy (US 20170374530).


Re claim 1:
Lee discloses at least one antenna for performing wireless communications. a radio coupled to the at least one antenna; and a processing element coupled to the radio; wherein the UE is configured to (Fig. 24): 
transmit a random-access channel (RACH) message to a base station requesting an uplink grant, wherein transmission of the RACH message is performed by the UE in order to enable subsequent transmission of a safety message to the base station (Fig. 21 ref. S520 and Para.[0141]  In step S520, the UE transmits a random access preamble ID dedicated to bi-directional transmission and/or connectionless transmission); 
receive a random-access response message from the base station in response to transmission of the RACH message, wherein the random-access response message includes the uplink grant (Fig. 21 ref. S530 and Para.[0142]  In step S530, the UE receives a random access response including UL grant or SL grant); 
transmit the safety message to the base station after receiving the random-access message, (Fig.21 ref. S550 and Para.[0143]  In step S550, upon receiving the uplink grant, the UE may perform UL transmission indicating bi-directional transmission and/or UL connectionless transmission to transmit the data/message/signaling), 
wherein the UE is configured to discontinue transmitting to the base station after transmitting the safety message to the base station (Para.[0143]  In step S540, upon receiving the SL grant, the UE may perform SL transmission indicating bi-directional transmission and/or SL connectionless transmission to transmit the data/message/signaling – where the grant is to transmit the data, therefore the transmission would be discontinued after transmission of the data).

Lee does not explicitly disclose wherein the safety message includes position information of the UE for use in avoiding vehicular collisions.
Ramasamy discloses wherein the safety message includes position information of the UE for use in avoiding vehicular collisions (Para.[0029]  periodically broadcasting basic safety messages that indicate a device's position, velocity, current operating status, and other attributes/information to avoid collision, improve traffic flow, etc).
Lee and Ramasamy are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include a safety message including position information for use in avoiding collisions as taught by Ramasamy in order to adjust a periodicity for safety reporting based on location (Ramasamy Para.[0005]).
Re claim 3:
Lee discloses wherein the UE does not establish a connected state with the base station in response to the RACH message (Fig.21 ref. S520 connectionless transmission).
Re claim 5:
Lee discloses wherein transmission of the safety message after receiving the random-access message operates to provide the safety message to the base station with reduced latency compared to a full RACH procedure that results in a connected state between the UE and the base station (Fig. 21 ref. S520 connectionless transmission).

Re claim 6:
Lee does not explicitly disclose wherein the safety message comprises identification, position, timestamp, and speed information of the UE for use in avoiding collisions with vehicles.
Ramasamy discloses wherein the safety message comprises identification, position, timestamp, and speed information of the UE for use in avoiding collisions with vehicles (Fig.2 and Para.[0031]).
Lee and Ramasamy are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include a safety message including identification, position, timestamp and speed as taught by Ramasamy in order to adjust a periodicity for safety reporting based on location (Ramasamy Para.[0005]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ramasamy as applied to claim 1 above, and further in view of Jing (US 20190373454).
Re claim 4:
As discussed above, Lee in view of Ramasamy meets all the limitations of the parent claim.
Lee discloses upon establishing a radio resource control (RRC) connection to the base station, and prior to transmitting the RACH message (Para.[0138]  The UE may be in RRC_IDLE or RRC_CONNECTED), (Fig.21 ref. S570 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the destination address prior to the RACH message as 
Lee does not explicitly disclose transmit to the base station a destination address.
Jing discloses transmit to the base station a destination address (Abstract The data transmission method includes: receiving, by a base station, LBO service data sent by user equipment, where the LBO service data carries information about an IP address of a first server).
Lee and Jing are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to include transmitting an address as taught by Jing in order to properly forward a message to the correct destination.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ramasamy as applied to claim 1 above, and further in view of Jiang (US 20180261097).
Re claim 7:
As discussed above, Lee in view of Ramasamy meets all the limitations of the parent claim.
Lee does not explicitly disclose wherein the safety message has a reduced size relative to a telecommunication standard size specification of a basic safety message (BSM).
Jiang discloses wherein the safety message has a reduced size relative to a telecommunication standard size specification of a basic safety message (BSM) (Para.[0067]  Providing relative information in a BSM may reduce the size of the BSM because less bits are needed to convey such information as compared to when separate BSMs are provided each with absolute vehicle information).
Lee and Jiang are analogous because they both pertain to data communications.
(Jiang Para.[0005]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ramasamy as applied to claim 1 above, and further in view of Law (US 20190294124).
Re claim 8:
As discussed above, Lee in view of Ramasamy meets all the limitations of the parent claim.
Lee does not explicitly disclose wherein the UE is configured to perform compression on data contained in the safety message.
Law discloses wherein the UE is configured to perform compression on data contained in the safety message (Para.[0012] Generally speaking, an SDC compresses and/or consolidates multiple, individual safety messages into a concentrated safety message (e.g., a single, concentrated safety message)).
Lee and Law are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee compress data in a safety message as taught by Law in order to efficiently and effectively transmit safety messages (Law Para.[0009]).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200112994) in view of Pinheiro (US 20180152819) and Lee.

Re claim 9:
Zhang discloses at least one processor configured to cause a user equipment to (Fig.12 ref. 1240): 
transmit a random-access channel (RACH) preamble to a base station (Fig.2 ref. 220), 
wherein the RACH preamble includes (Para.[0126]  In some cases, payload portion 325 includes user data. Such user data may include, for example, data transmitted within a V2X system, such as a user (vehicle) location or speed. In some cases, the user data may be transmitted as a PUCCH or PUSCH waveform, for example. In some cases, the user data may be transmitted in a two-step RACH procedure during a handover, for example); 
receive a random-access response message from the base station in response to transmission of the RACH preamble, wherein receipt of the random-access response indicates successful receipt of the safety message by the base station (Fig.2 ref. 225), 

Zhang does not explicitly disclose a temporary identifier.
Pinheiro discloses a temporary identifier (Table 1 ref, id TemporaryID).
Zhang and Pinheiro are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include a temporary identifier as taught by Pinheiro in order to reliably transmit messages to facilitate coordinated driving and collision avoidance (Pinheiro Para.[0014]).


Lee discloses wherein the UE is configured to discontinue transmitting to the base station after transmitting the RACH preamble to the base station (Para.[0143]  In step S540, upon receiving the SL grant, the UE may perform SL transmission indicating bi-directional transmission and/or SL connectionless transmission to transmit the data/message/signaling – where the grant is to transmit the data, therefore the transmission would be discontinued after transmission of the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when there is a grant to transmit the data, the transmission would be discontinued after the transmission of the data and that when all the data is transmitted the transmission is discontinued because there is no more data to transmit.
Zhang  and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include discontinuing transmission after transmitting the preamble as taught by Lee in order to improve performance of communications (Lee Para.[0005]).
Re claim 10:
As discussed above, Zhang in view of Pinheiro and Lee meets the limitations of the parent claim.
Zhang does not explicitly disclose wherein the UE does not establish a connected state with the base station in response to the RACH preamble.
Lee discloses wherein the UE does not establish a connected state with the base station in response to the RACH preamble (Fig.21 ref. S520 connectionless transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include not establishing a connected state as taught by Lee in order to improve performance of communications (Lee Para.[0005]).
Re claim 11:
As discussed above, Zhang in view of Pinheiro and Lee meets the limitations of the parent claim.
Zhang does not explicitly disclose upon establishing a radio resource control (RRC) connection to the base station, and prior to transmitting the RACH preamble, transmit to the base station a destination address for use by the base station in forwarding of the safety message.
Lee further discloses upon establishing a radio resource control (RRC) connection to the base station, and prior to transmitting the RACH preamble, 
upon establishing a radio resource control (RRC) connection to the base station, and prior to transmitting the RACH message (Para.[0138]  The UE may be in RRC_IDLE or RRC_CONNECTED), (Fig.21 ref. S570 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the destination address prior to the RACH message as an obvious variant of transmitting the destination address after and for the base station to receive a destination address in order to properly forward the message.
Zhang in view of Lee does not explicitly disclose transmit to the base station a destination address.
Pinheiro discloses transmit to the base station a destination address (Para.[0044]  In one aspect, the IP address of the destination of the message can be used by the eNB/RSU to decide if a message is to be broadcast in the cell or sent to the ProSe /V2X Function in the Core Network and Para.[0048]  Thus, in one aspect, a destination address can be added to a V2X safety messages and sent by the UE using IP transport protocol. In this case, a specific, pre-defined IP address can be used for the eNB to determine and identify if the V2X message (e.g., an IP packet) is to be sent over the air interface or towards the ProSe /V2X function in the core network – where Zhang discloses in the RACH preamble);
Zhang and Pinheiro are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include receiving a destination address for forwarding a message and a temporary identifier as taught by Pinheiro in order to reliably transmit messages to facilitate coordinated driving and collision avoidance (Pinheiro Para.[0014]).
Re claim 12:
Zhang discloses wherein transmission of the safety message in the RACH preamble operates to provide the safety message to the base station with reduced latency compared to a full RACH procedure that results in a connected state between the UE and the base station (Para.[0063]  As described herein, a two-step random access procedure may provide multiple benefits. For example, a two-step random access procedure as described herein may reduce the number of messages required for a random access procedure and may correspondingly, reduce the number of LBT procedures that may be performed by the UE when the UE is operating in an unlicensed spectrum. Such reductions may reduce the latency of the random access procedure).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pinheiro and Lee as applied to claim 9 above, and further in view of Zhang2 (US 2020040708).
Re claim 13:
As discussed above, Zhang in view of Pinheiro and Lee meets the limitations of the parent claim.
Zhang does not explicitly disclose receive an uplink grant from the base station prior to transmission of the RACH preamble, wherein the UE transmits the RACH preamble to the base station using the uplink grant.
Zhang2 discloses receive an uplink grant from the base station prior to transmission of the RACH preamble, wherein the UE transmits the RACH preamble to the base station using the uplink grant (Fig.4B ref. 452,354, and 456).
Zhang  and Zhang2 are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to receive a grant before transmitting a preamble as taught by Zhang2 in order to improve random access and address latency and overhead (Zhang2 Para.[0010]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pinheiro and Lee as applied to claim 9 above, and further in view of Meredith (US 20170142639).
Re claim 14:
As discussed above, Zhang in view of Pinheiro and Lee meets the limitations of the parent claim.

Meredith discloses wherein at least one field of the safety message is unchanged relative to a prior safety message, and wherein the at least one field of the safety message that is unchanged is not populated with data (Para.[0044]  However, notification of the detection of mobile communication device 141 and asset 183 may be omitted to reduce the size of the message, since there is no change in location to report regarding mobile communication device 141 and asset 183 – where Zhang in view of Pinheiro and Lee discloses the safety message).
Zhang  and Meredith are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to omit information that is not changed as taught by Meredith in order to reduce the size of a message (Meredith Para.[0044]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pinheiro and Lee as applied to claim 9 above, and further in view of Zhang3 (US 20160351054).
Re claim 15:
As discussed above, Zhang in view of Pinheiro and Lee meets the limitations of the parent claim.
Zhang does not explicitly disclose wherein the at least one processor is configured to cause the UE to determine its speed of motion; wherein the at least one processor is configured to cause the UE to not transmit the safety message during a period of time when the speed of the UE is below a threshold; wherein the at least one processor is configured to cause the UE to 
Zhang3 discloses wherein the at least one processor is configured to cause the UE to determine its speed of motion; wherein the at least one processor is configured to cause the UE to not transmit the safety message during a period of time when the speed of the UE is below a threshold; wherein the at least one processor is configured to cause the UE to resume transmission of the safety message when the speed of the UE increases above the threshold (Para.[0056]  As the likelihood of a collision varies (e.g., based on the speeds of the device and vehicle, the distance D between the device and vehicle, etc.), the device may increase or decrease its safety message broadcast rate, accordingly and Para.[0057]  If the device determines that an action zone does not exist in step 515, procedure 500 may continue on to step 525 where the device may determine a sleep time for its safety message broadcasts).
Zhang3 does not explicitly state using thresholds and not transmitting the safety message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thresholds to determine when to stop transmitting a message in order to define when the adjustments to the transmission should be made and to converse resources by not transmitting a safety message when a device is not in range of a collision or is stopped.
Zhang  and Zhang3 are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to adjust a message transmission based on speed as taught by Zhang3 in order to reduce the size of a message (Zhang3 Para.[0044]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20200112994) in view of Pinheiro.
Re claim 16:
Zhang discloses at least one antenna for performing wireless communications. a radio coupled to the at least one antenna; and a processing element coupled to the radio; wherein the cellular base station is configured to (Fig. 16): 
establish a radio resource control (RRC) connection with a user equipment (UE) (Para.[0108]  establishing an RRC connection); 

receive a random-access channel (RACH) preamble from the UE (Fig.2 ref. 220), 
wherein the RACH preamble includes (Para.[0126]  In some cases, payload portion 325 includes user data. Such user data may include, for example, data transmitted within a V2X system, such as a user (vehicle) location or speed. In some cases, the user data may be transmitted as a PUCCH or PUSCH waveform, for example. In some cases, the user data may be transmitted in a two-step RACH procedure during a handover, for example); 
transmit a random-access response message to the UE in response to receipt of the RACH preamble, wherein transmission of the random-access response indicates successful receipt of the safety message by the base station (Fig.2 ref. 225); and 


Pinheiro discloses receive, from the UE, a destination address for forwarding of a safety message; forward, upon receipt of the safety message from the UE in the RACH preamble, the safety message to the destination address (Para.[0044]  In one aspect, the IP address of the destination of the message can be used by the eNB/RSU to decide if a message is to be broadcast in the cell or sent to the ProSe /V2X Function in the Core Network and Para.[0048]  Thus, in one aspect, a destination address can be added to a V2X safety messages and sent by the UE using IP transport protocol. In this case, a specific, pre-defined IP address can be used for the eNB to determine and identify if the V2X message (e.g., an IP packet) is to be sent over the air interface or towards the ProSe /V2X function in the core network – where Zhang discloses in the RACH preamble);
a temporary identifier (Table 1 ref, id TemporaryID).
Zhang and Pinheiro are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include receiving a destination address for forwarding a message and a temporary identifier as taught by Pinheiro in order to reliably transmit messages to facilitate coordinated driving and collision avoidance (Pinheiro Para.[0014]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pinheiro as applied to claim 16 above, and further in view of Das (US 20190297526).

Re claim 17:
As discussed above, Zhang in view of Pinheiro meets the limitations of the parent claim.
Zhang does not explicitly disclose wherein the base station does not establish a connected state with the UE in response to the RACH preamble.
Lee discloses wherein the base station does not establish a connected state with the UE in response to the RACH preamble (Fig.21 ref. S520 connectionless transmission).
Zhang  and Lee are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include not establishing a connected state as taught by Lee in order to improve performance of communications (Lee Para.[0005]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pinheiro as applied to claim 16 above, and further in view of Das (US 20190297526).
Re claim 19:
As discussed above, Zhang in view of Pinheiro meets the limitations of the parent claim.
Zhang does not explicitly disclose receive safety messages from a plurality of different respective UEs, wherein for each respective UE the safety message including position information of the respective UE for use in avoiding vehicular collisions; aggregate information from each of the safety messages and broadcast the aggregated information to UEs in a geographic area.
Das discloses receive safety messages from a plurality of different respective UEs, wherein for each respective UE the safety message including position information of the respective UE for use in avoiding vehicular collisions; aggregate information from each of the safety messages and broadcast the aggregated information to UEs in a geographic area (Para.[0020]  The roadside unit(s) collect the safety messages from the vehicles and generate an aggregate safety message for the communication group to be broadcast. In some such examples, the aggregate safety message includes (a) high level road geometry in the congested area, (b) number, density, direction and average speed of vehicles in the corresponding communication group, (c) any special safety information (e.g., location of an accident, etc.) within the area corresponding to the communication group, (d) instructions for channel selections, and/or (e) cardinal direction mapping with respect to a specific vehicle (e.g., a vehicle that requires special attention, such as a vehicle involved in an accident, etc.), etc. As used herein, vehicle density refers to an average spacing between vehicles).
Zhang  and Das are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to receive a plurality of safety messages and aggregation the information for broadcast as taught by Das in order to mitigate channel congestion in inter-vehicle communication (Das Para.[0001]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pinheiro as applied to claim 16 above, and further in view of Zhang2 (US 2020040708).
Re claim 20:
As discussed above, Zhang in view of Pinheiro meets the limitations of the parent claim.
Zhang does not explicitly disclose transmit an uplink grant to the UE prior to receiving the RACH preamble from the UE, wherein the uplink grant is usable for UE transmission of the RACH preamble.
Zhang2 discloses transmit an uplink grant to the UE prior to receiving the RACH preamble from the UE, wherein the uplink grant is usable for UE transmission of the RACH preamble (Fig.4B ref. 452,354, and 456).
Zhang  and Zhang2 are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to receive a grant before transmitting a preamble as taught by Zhang2 in order to improve random access and address latency and overhead (Zhang2 Para.[0010]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pinheiro as applied to claim 16 above, and further in view of Ramasamy.
Re claim 21:
As discussed above, Zhang in view of Pinheiro meets the limitations of the parent claim.
Zhang does not explicitly wherein the safety message comprises identification, position, timestamp, and speed information of the UE for use in avoiding collisions with vehicles.
Ramasamy wherein the safety message comprises identification, position, timestamp, and speed information of the UE for use in avoiding collisions with vehicles (Fig.2 and Para.[0031]).
Zhang and Ramasamy are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include a safety message including identification, position, timestamp and speed as taught by Ramasamy in order to adjust a periodicity for safety reporting based on location (Ramasamy Para.[0005])
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Pinheiro as applied to claim 16 above, and further in view of Jiang (US 20180261097).
Re claim 22:
As discussed above, Zhang in view of Pinheiro meets the limitations of the parent claim.
Zhang does not explicitly disclose wherein the safety message has a reduced size relative to a telecommunication standard size specification of a basic safety message (BSM).
Jiang discloses wherein the safety message has a reduced size relative to a telecommunication standard size specification of a basic safety message (BSM) (Para.[0067]  Providing relative information in a BSM may reduce the size of the BSM because less bits are needed to convey such information as compared to when separate BSMs are provided each with absolute vehicle information).
Zhang and Jiang are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include a reduced size safety message as taught by Jiang in order to conserve transmission resources and improve the performance of V2V communications (Jiang Para.[0005]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Lee does not disclose the UE discontinuing transmitting to the base station after transmitting the safety message to the base station.
The Examiner respectfully disagrees.  Lee discloses wherein the UE is configured to discontinue transmitting to the base station after transmitting the safety message to the base station (Para.[0143]  In step S540, upon receiving the SL grant, the UE may perform SL ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when there is a grant to transmit the data, the transmission would be discontinued after the transmission of the data and that when all the data is transmitted the transmission is discontinued because there is no more data to transmit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471